DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 23-33, 35, and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,473,496 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and thus fully met by the claims in the Patent.
Regarding claim 21, the Patent recites a non-vertical flow meter comprising (claim 16, preamble and claim 17): (a) a chamber (lumen) disposed at a non-vertical angle and comprising an outlet (claim 16, c. 6, ll. 54-55); (b) at least one pivoting sensing surface disposed on an interior surface of the chamber (c. 6, ll. 59-60); and (c) a load cell in operational communication with the at least one pivoting sensing surface (c. 6, ll. 63-66); and a guide disposed within the chamber (lumen) configured to separate material flowing into the chamber (c. 6, ll. 56-58); wherein the load cell constructed and arranged to sense pressure applied to the at least one pivoting sensing surface (c. 6, ll. 63-66) and output a signal proportional to a mass flow rate of a material flowing within the chamber (the load cell calculates flow rate; c. 7, ll. 3-5), and wherein the at least one pivoting sensing surface is shaped to facilitate the movement of the material in the direction of the outlet (since the sensing surface must interact with the flow of the material without blocking it, its shape must, to some degree, facilitate  the movement of material in the direction of the outlet; c. 6, ll. 59-62).
Remaining claims 23-33, 35, and 37-39 are similarly met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-33, 35, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martina et al. (US 6,367,336 B1) in view of Vienneau et al. (US 5,752,545).
Regarding claim 21, Martina et al., herein Martina, discloses a non-vertical flow meter (the flow meter extends at least horizontally and also, at least some components of the flow meter extend in a non-vertical direction such as the axial member of sensor 22 and movable element 20; figs. 4A and 4B) comprising: (a) a chamber (25); (b) at least one pivoting sensing surface (20) disposed on an interior surface of the chamber (25); (c) a load cell (22) in operational communication with the at least one pivoting sensing surface (20), and (d) a guide (unnumbered guide shown in marked-up Fig. 4B below) disposed within the chamber (25) configured to separate material flowing into the chamber (the unnumbered guide is disposed within chamber 25 and directs a portion of material flowing in chamber 25 to flow in a non-vertical direction, and therefore, separates the portion of material from a vertical flow direction; fig. 4B); wherein the load cell (22) constructed and arranged to sense pressure applied to the at least one pivoting sensing surface (20) and output a signal proportional to a mass flow rate of a material (solid, powdered, particulate, or granulated materials; c. 1, ll. 9-14) flowing within the chamber (sensor 22 senses pressure applied to movable element 20, which pivots about axis 21, and sensor 22 outputs a signal proportional to the degree of movement of movable element 20 which is then correlated to a mass flow rate of the material; c. 8, ll. 10-14 and 32-40), and wherein the at least one pivoting sensing surface (20) is shaped to facilitate the movement of the material in the direction of the outlet (movable element 20 has a flat inclined surface which is shaped to allow movement of the material in the direction of exit 27). 

    PNG
    media_image1.png
    868
    716
    media_image1.png
    Greyscale

Regarding claims 23-27, Martina discloses further comprising a linkage assembly operatively engaged with the at least one pivoting sensing surface (20) and the load cell (a connection assembly is required between movable element 20 and sensor 22 which may be a digital or analog sensing device: c. 8, ll. 10-14); wherein the mass flow rate is determined by an aggregate force applied to each of the at least one pivoting sensing surfaces (20) by the material flowing within the chamber (the mass flow rate is determined by the degree of movement of movable element 20 which results from an aggregate force applied to movable element 20); further comprising a measurement device (13; fig. 1) constructed and arranged to process and analyze mass flow rate data (control unit 13 processes and analyzes the mass flow rate data; c. 6, ll. 23-32); wherein the measurement device (13) is further constructed and arranged to convert the mass flow rate data to weight measurements (control unit 13 converts the mass flow rate into accumulated weight of process material; c. 6, ll. 23-32); further comprising a storage medium (14) in operational communication with the load cell (data processing or display station 14 is in operational communication with sensor 22 and may be a data recorder; c. 6, ll. 28-32). 
Regarding claim 28, Martina discloses a non-vertical flow meter (the flow meter extends at least horizontally and also, at least some components of the flow meter extend in a non-vertical direction such as the axial member of sensor 22 and movable element 20; figs. 4A and 4B) comprising: (a) a chamber (25) comprising: (i) an inlet (24); and (ii) an outlet (27), wherein the chamber (25) defines a lumen (chamber 25 defines a lumen); (b) a guide disposed within the lumen configured to separate material flowing into the chamber (unnumbered inclined surface in chamber 25 is a guide that directs a portion of material flowing in chamber 25 to flow in a non-vertical direction, and therefore, separates the portion of material from a vertical flow direction; fig. 4B); and (c) at least one sensing surface (20) pivotally engaged with an interior surface of the chamber (25), wherein the at least one pivoting sensing surface (20) is shaped to facilitate the movement of the material in the direction of the outlet (movable element 20 has a flat inclined surface which is shaped to allow movement of the material in the direction of exit 27); and (d) a load cell (22) operatively engaged with the at least one sensing surface (20), wherein the load cell (22) is constructed and arranged to sense pressure applied to the at least one sensing surface (sensor 22 senses pressure applied to movable element 20, which pivots about axis 21, and sensor 22 outputs a signal proportional to the degree of movement of movable element 20 which is then correlated to a mass flow rate of the material; c. 8, ll. 10-14 and 32-40). 
Regarding claims 29-33, Martina discloses wherein the at least one sensing surface (20) is pivotally engaged with the interior surface of the chamber (25) via at least one pivot (21, 23); wherein the at least one pivot (21, 23) further comprises a spring (restoring force 23 about axis 21 may be a spring; c. 8, ll. 15-19); wherein the load cell (22) is operatively engaged with the at least one pivot (sensor 22 is operatively engaged with axis 21; fig. 4B); wherein the load cell (22) is operatively engaged with the at least one pivot (21, 23) via a linkage assembly (sensor 22 may be a digital or analog device, such as a digital encoder and must therefore be operatively engaged with axis 21 via some connection assembly; c. 8, ll. 10-14); wherein the load cell (22) is constructed and arranged to output an electrical signal proportional to a flow rate of a material flowing through the chamber (sensor 22 outputs a signal proportional to the degree of movement of movable element 20 which is then correlated to a mass flow rate of the material; c. 8, ll. 10-14 and 32-40).
Regarding claim 35, Martina discloses a non-vertical flow meter (the flow meter extends at least horizontally and also, at least some components of the flow meter extend in a non-vertical direction such as the axial member of sensor 22 and movable element 20; figs. 4A and 4B) comprising: (a) a sensing surface (20) shaped to facilitate flow of a material in one direction (movable element 20 has a flat inclined surface which is shaped to allow movement of the material in the direction of exit 27); and (b) a load cell (22) in operational communication with the at least one sensing surface (20); and (c) a guide disposed upstream of the sensing surface (unnumbered inclined surface above movable element 20 is a guide), wherein the guide is configured to separate a flow of material into one or more streams (the inclined surface directs a flow of material into at least one stream; fig. 4); wherein the sensing surface (20) is constructed and arranged to be moveable in response to pressure from a material flow (movable element 20 is movable in response to pressure from material flow), and wherein the load cell (22) is constructed and arranged to output a signal proportional to the pressure from the material flow (sensor 22 outputs a signal proportional to the degree of movement of movable element 20 which is then correlated to a mass flow rate of the material; c. 8, ll. 10-14 and 32-40). 
Regarding claims 37-39, Martina discloses further comprising wherein the sensing surface (20) is a pivoting sensing surface and is in operational communication with the load cell via a pivot (movable element 20 is a pivoting surface and is operational communication with sensor 22 via axis 21; c. 8, ll. 10-14); wherein the pivot (21, 23) further comprises a spring (restoring force 23 may be a spring; c. 8, ll. 15-19); wherein the load cell (22) is mechanically coupled to the pivot (sensor 22 is mechanically coupled to axis 1; fig. 4). 
Although Martina discloses that chamber (25) has elements that are disposed at non-vertical angles, such as movable element 20, it does not disclose that a flow path of the material from the inlet to the outlet is disposed entirely in a non-vertical direction.
Vienneau et al., herein Vienneau, teaches a non-vertical flow meter (8) comprising: (a) a chamber (10) disposed at a non-vertical angle (a flow path through housing 10, from inlet 12 to outlet 16 is disposed at a “non-vertical angle”; fig. 1) and comprising an outlet (16); a non-vertical flow meter (8), wherein the inlet and the outlet define a non-vertical axis for material flow (a flow path defined by inlet 12 and outlet 16 is a non-vertical path for material flow; fig. 1); wherein the flow meter (8) is constructed and arranged to measure the material flow at a non-vertical angle (flow meter 8 is constructed and arranged so that a flow path of material through flow meter 8, from inlet 12 to outlet 16, is at a non-vertical angle, and therefore flow meter 8 measures the material flowing at a non-vertical angle; fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Martina with the non-vertical material flow path as taught in Vienneau, to prevent inaccurate flow rate measurements resulting from free-falling material colliding with the deflection plate (Vienneau, c. 2, ll. 18-31). 

Response to Arguments
Applicant's arguments filed 1 September 2022 have been fully considered but they are not persuasive.
With respect to independent claims 21, 28, and 35, Applicant argues that “Martina fails to disclose a chamber disposed at a non-vertical angle” and that “the body/walls of the mass flow apparatus of Martina – the chamber – is vertical in every implementation taught in Martina” (Response, p. 7). However, the claim language does not require any particular components of chamber 25 to be disposed at a non-vertical angle, such as for example, the side walls. Martina discloses that at least some components of chamber 25 are disposed at non-vertical angles, such as inlet 24, outlet 27, component 21, sensor 22, the unnumbered inclined guide, and movable element 20. Various components of chamber 25 are disposed at a non-vertical angle and therefore, under a broadest reasonable interpretation of the claim language, Martina discloses “a chamber disposed at a non-vertical angle.” Further, as set forth in the previous rejection, even if interpreting the claim language to mean that the flow path of the material through the chamber from the inlet to the outlet is disposed entirely in a non-vertical direction, this interpretation is met by the flow path taught in Vienneau. Vienneau teaches a flow path through housing 10, from inlet 12 to outlet 16, is disposed entirely in a non-vertical angle (fig. 1). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Martina with the non-vertical material flow path as taught in Vienneau, to prevent inaccurate flow rate measurements resulting from free-falling material colliding with the deflection plate (Vienneau, c. 2, ll. 18-31). 
Applicant also argues that the unnumbered inclined surface of Martina “is not the claimed guide, where the guide is configured to separate material flowing into the chamber” (Response, p. 7, last ¶). However, the inclined surface of Martina directs a portion of material flowing in chamber 25 to flow in a non-vertical direction, and therefore, at least “separates” the portion of material from a vertical flow direction (fig. 4B). Also, the language of independent claim 35 does not require the guide to separate a flow of material into multiple streams, but merely requires it to separate a flow of material into “one or more streams.” The inclined guide of Martina directs or separates a flow of material from a vertically-flowing direction into at least one stream, in a non-vertically-flowing direction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852